J-A23034-22

                           2022 PA Super 214


 IN RE: V.A.H.                         :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: PENNSYLVANIA STATE         :
 POLICE                                :
                                       :
                                       :
                                       :
                                       :   No. 1501 MDA 2021

             Appeal from the Order Entered October 26, 2021
   In the Court of Common Pleas of York County Civil Division at No(s):
                            2021-SU-001284

 IN RE: V.A.H.                         :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: YORK/ADAMS MH-IDD          :
 PROGRAM                               :
                                       :
                                       :
                                       :
                                       :   No. 1528 MDA 2021

             Appeal from the Order Entered October 26, 2021
   In the Court of Common Pleas of York County Civil Division at No(s):
                            2021-SU-001284

 IN RE: V.A.H.                        :    IN THE SUPERIOR COURT OF
                                      :         PENNSYLVANIA
                                      :
 APPEAL OF: V.A.H.                    :
                                      :
                                      :
                                      :
                                      :
                                      :    No. 1548 MDA 2021

             Appeal from the Order Entered October 26, 2021
   In the Court of Common Pleas of York County Civil Division at No(s):
                            2021-SU-001284
J-A23034-22


BEFORE:      BOWES, J., McCAFFERY, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                           FILED DECEMBER 13, 2022

        Appellants/Cross-Appellees, the Pennsylvania State Police (“PSP”) and

the York/Adams Mental Health – Intellectual and Developmental Disabilities

Program (“MH-IDD”), and Appellee/Cross-Appellant, V.A.H., each appeal from

the trial court’s October 26, 2021 order granting V.A.H.’s petition for

expungement, in part, and denying it, in part. Specifically, the October 26,

2021 order in question: (1) granted V.A.H.’s request to have her firearms

rights restored under 18 Pa.C.S.A. § 6105(f) and directed the PSP to remove

from its system all barriers to V.A.H. obtaining a firearm based upon her

August 23, 2011 involuntary commitment; (2) denied V.A.H.’s request to have

the records of her involuntary commitment expunged under 18 Pa.C.S.A.

§ 6111.1(g); and (3) ordered that V.A.H.’s involuntary commitment records

being expunged pursuant to Article I, Section I of the Pennsylvania

Constitution. The order further directed that all of V.A.H.’s records held in

possession of any governmental entity, including the PSP and the MH-IDD, be

destroyed within 10 days. Following our careful review, we reverse the order,

in part, and remand for proceedings consistent with this Opinion.

        The relevant facts and procedural history of this case, as gleaned from

the certified record, are as follows:            On August 23, 2011, V.A.H. was


____________________________________________


*   Former Justice specially assigned to the Superior Court.


                                           -2-
J-A23034-22


involuntarily committed to the York/Adams MH-IDD program at York Hospital

for 120 hours, pursuant to Section 302 of the Mental Health Procedures Act

(“MHPA”).1 At the time, V.A.H. was fifteen years old and was examined by

Dr. Daniel J. Johnson, M.D, prior to her involuntary commitment.

        As a result of her 302 commitment, V.A.H. is prohibited from possessing

or purchasing a firearm. See 18 Pa.C.S.A. § 6105(c)(4) (providing that a

person who has been involuntarily committed to a mental institution for

inpatient care and treatment under Section 302 of MHPA may not possess a

firearm). On June 21, 2021, V.A.H. filed a petition to expunge, seeking to

have her firearms rights restored and to have the records of her involuntary

commitment expunged and destroyed.               See “Petition to Expunge and For

Other Relief,” 6/21/21 at 1-7.         A hearing on V.A.H.’s petition was initially

scheduled for July 27, 2021, and following several continuances, was

ultimately held on September 9, 2021. The primary issue addressed at this

hearing was whether V.A.H.’s request for expungement under Section

6111.1(g) could be heard, as the statute of limitations had expired. See notes

of testimony, 9/9/21 at 4.

        On October 26, 2021, the trial court entered an order (1) granting

V.A.H.’s request to have her firearms rights restored under Section 6105(f)

and directing the PSP to remove from its system all barriers to her obtaining



____________________________________________


1   50 P.S. § 7302.

                                           -3-
J-A23034-22


a firearm; (2) denying her request to have the records of her involuntary

commitment expunged under Section 6111.1(g); and (3) ordering that

V.A.H.’s involuntary commitment records be expunged based upon her right

of “protecting ... [her] reputation…” under Article I, Section I of the

Pennsylvania Constitution. The order further directed that all records held in

possession of any governmental entity be destroyed within 10 days. See trial

court order, 10/26/21 at §§ 1-3.

       On November 18, 2021, both the PSP and the MH-IDD filed timely

notices of appeal. Thereafter, on December 2, 2021, V.A.H. filed her cross-

appeal.2

       All of the parties’ issues on appeal challenge sections 2 and 3 of the

aforementioned expungement order. Specifically, the PSP raises the following

issues for our review:

              1.     Did the trial court commit an error of law when
                     ordering the expungement of a record of
                     involuntary commitment pursuant to Article I,
                     Section 1 of the Constitution of the
                     Commonwealth of Pennsylvania where the
                     statutory procedures to have [V.A.H.’s]
                     involuntary commitment record expunged
                     failed, the Constitution does not create a cause
                     of action to expunge involuntary commitments
                     pursuant to the Mental Health Procedures Act[?]

              2.     Did the trial court commit an error of law when
                     ordering the expungement of a record of
                     involuntary commitment pursuant to Article I,
____________________________________________


2The record reflects that the trial court and all the parties have complied with
Pa.R.A.P. 1925.

                                           -4-
J-A23034-22


                    Section 1 of the Constitution of the
                    Commonwealth       of    Pennsylvania    where
                    [V.A.H.’s] waived any claims pursuant to Article
                    I, Section 1 of the Constitution of the
                    Commonwealth of Pennsylvania by failing to
                    plead this cause of action in her Petition to
                    Expunge and for Other Relief?

            3.      Did the [t]rial [c]ourt lack subject matter
                    jurisdiction to order expungement where
                    [V.A.H.] failed to serve an indispensable party
                    to the action?

PSP’s brief at 5.

      MH-IDD raises the following issues for our review:

            I.      When there was no legal basis to invalidate the
                    underlying [MHPA] Section 302 commitment,
                    did the [trial] court abuse its discretion by
                    granting the Petition for Expungement of
                    records?

                    A.    When Article I, Section 1 of the
                          Constitution of the Commonwealth of
                          Pennsylvania (“Article I, Section 1”) has
                          not created a cause of action by which a
                          petitioner may seek to invalidate a
                          commitment pursuant to Section 302 of
                          the MHPA, and V.A.H’s right to seek
                          invalidation pursuant to 18 Pa.C.S.[A.] §
                          6111.1(g) was time-barred, did the [trial]
                          court abuse its discretion by granting the
                          Petition for Expungement of Records?

                    B.    Even if the Court finds that a cause of
                          action exists pursuant to Article I, Section
                          1    to    invalidate    an     involuntary
                          commitment authorized pursuant to
                          Section 302 of the MHPA, when this claim
                          was not pled by V.A.H. in her Petition as
                          the cause of action by which she sought
                          to    invalidate    the    Section      302


                                       -5-
J-A23034-22


                         commitment, did      [V.A.H.] waive this
                         claim?

                  C.     Even if the Court finds that a cause of
                         action exists pursuant to Article I, Section
                         1     to   invalidate    an     involuntary
                         commitment pursuant to Section 302 of
                         the MHPA, when there was sufficient
                         evidence     that    the    Section     302
                         commitment was valid, did the [trial]
                         court abuse its discretion by granting the
                         Petition?

                  D.     Even if the Court finds that a cause of
                         action exists pursuant to Article I, Section
                         1     to    invalidate    an     involuntary
                         commitment pursuant to Section 302 of
                         the MHPA, when Petitioner failed to show
                         any due process or procedural violations,
                         did the [trial] court abuse its discretion by
                         granting the Petition?

MH-IDD’s brief at 4-5.

     On cross-appeal, V.A.H. raises the following issues for our review:

           I.     Whether the trial court erred in denying V.A.H.’s
                  request for expungement relief by application of
                  the Statute of Limitations under 42 Pa.C.S.[A.]
                  § 5527(b) as matters arising from such a
                  request are not civil actions or proceedings and
                  such application created an unconstitutional
                  irrebuttable presumption of dangerousness[?]

           II.    Whether there were insufficient findings of fact
                  and the examining physician lacked sufficient
                  evidence to commit V.A.H. to a mental health
                  facility against her will under Section 302 of the
                  Mental Health Procedures Act[?]

           III.   Whether the Warrant ordering V.A.H. be
                  transported to York Hospital and examined
                  against her will was invalid and suffered from
                  procedural defects in violation of the Mental

                                      -6-
J-A23034-22


                   Health Procedures Act and her due process
                   rights[?]

            IV.    Whether an individual unlawfully committed to
                   a mental health facility has a cause of action to
                   seek expungement relief under the Article I,
                   Section 1 of the Constitution of the
                   Commonwealth of Pennsylvania?

            V.     Whether the request for expungement relief
                   under Article I, Section 1 of the Constitution of
                   the Commonwealth of Pennsylvania was
                   properly and sufficiently raised by V.A.H. in her
                   Petition for Expungement Relief and throughout
                   the proceedings and whether the claims of legal
                   deficiencies in the Petition were waived?

            VI.    Whether the trial court had Subject Matter
                   Jurisdiction to hear V.A.H.’s request for relief as
                   all necessary parties were served and had notice
                   of the action?

V.A.H.’s brief at 3-4.

      Our standard of review of a trial court’s decision to grant or deny an

expungement petition is well settled. “The decision to grant or deny a petition

to expunge rests with the sound discretion of the trial court, and we review

that court’s decision for abuse of discretion.” Commonwealth v. Romeo,

153 A.3d 1084, 1087 (Pa.Super. 2017) (citations omitted). To the extent the

issues raised on appeal present pure questions of law, “our standard of review

is de novo and our scope of review is plenary.” In re B.W., 250 A.3d 1163,

1170 (Pa. 2021) (citation omitted).




                                      -7-
J-A23034-22


      Here, V.A.H. relied on Section 6111.1(g)(2) to challenge the sufficiency

of the evidence     supporting her    Section 302 commitment.           Section

6111.1(g)(2) provides, in relevant part, as follows:

            A person who is involuntarily committed pursuant to
            section 302 of the [MHPA] may petition the court to
            review the sufficiency of the evidence upon which the
            commitment was based. If the court determines that
            the evidence upon which the involuntary commitment
            was based was insufficient, the court shall order that
            the record of the commitment submitted to the [PSP]
            be expunged.

18 Pa.C.S.A. § 6111.1(g)(2) (footnote omitted).

      This Court has concluded that “an expungement petition under [Section]

6111.1(g)(2) is a civil action that is subject to a six-year statute of

limitation pursuant to 42 Pa.C.S.A. § 5527(b).” In re P.M., 230 A.3d 454,

458 (Pa.Super. 2020) (emphasis added); see also 42 Pa.C.S.A. § 5527(b)

(“Any civil action or proceeding which is neither subject to another limitation

specified in this subchapter or excluded from the application of a period of

limitation by section 5531 ... must be commenced within six years.”).

      Instantly, the trial court found that although it did not agree with this

Court’s holding in In re: P.M., which denied expungement due to the

expiration of the statute of limitations, it was bound to follow precedent.

Accordingly, the trial court denied V.A.H.’s request to have the records of her

involuntary commitment expunged pursuant to Section 6111.1(g)(2). See

trial court Rule 1925(a) opinion, 1/6/22 at 2-3 (citing trial court opinion,

10/26/21 at 2-4).

                                     -8-
J-A23034-22


      There is no dispute that V.A.H. was fifteen years old at the time of her

involuntary commitment, and the statute of limitations was tolled until she

reached the age of majority, on July 30, 2014. See 42 Pa.C.S.A. § 5533.

Accordingly, V.A.H. had until July 30, 2020 to file a timely petition for relief

under Section 6111.1(g)(2), pursuant to this Court’s holding in In re: P.M.

Since V.A.H. filed her petition for expungement on June 21, 2021, nearly one

year after the expiration of the six-year statute of limitations, the trial court

did not abuse its discretion in denying it.    Accordingly, we will affirm that

aspect of the trial court’s order.

      We now turn to the trial court’s decision to expunge V.A.H.’s 302

commitment records “based upon her constitutional right to protect her

reputation” set forth in Article I, Section I of the Pennsylvania Constitution.

Trial court opinion, 10/26/21 at 4; see also trial court order, 10/26/21 at § 3.

      Following our careful review, we find that the trial court committed an

error of law when ordered that V.A.H. was entitled to the expungement of her

involuntary commitment records pursuant to Article I, Section 1, despite that

remedy being unavailable under Section 6111.1(g)(2).         If the trial court’s

decision were allowed to stand, In RE: P.M., supra, a decision the trial court

was reluctant to follow, would be nullified.

      As discussed, Section 6111.1(g)(2) is the statutory mechanism to obtain

Section 302 expungement relief. Contrary to the trial court’s holding, Article

I, Section 1 does not create an independent cause of action by which an


                                      -9-
J-A23034-22


individual can seek to expunge involuntary commitments authorized under

Section 302 of the MHPA.

      Specifically, Article I, Section 1 provides as follows:

            All men are born equally free and independent, and
            have certain inherent and indefeasible rights, among
            which are those of enjoying and defending life and
            liberty, of acquiring, possessing and protecting
            property and reputation, and of pursuing their own
            happiness.

Pa.Const. Art. I, § 1.

      Although due process is afforded to individuals seeking to invalidate an

involuntary commitment under Section 6111.1(g), V.A.H’s right to seek

expungement of her involuntary commitment records pursuant to this section

was clearly time-barred on account of her unequivocal failure to satisfy the

six-year statute of limitations.

      Moreover, we find that V.A.H. waived any claims with respect to Article

I, Section 1 by failing to plead with specificity how this purported cause of

action entitled her to relief. Notably, V.A.H.’s petition is devoid of any specific

claim for relief under Article 1, Section 1 of the Pennsylvania Constitution. The

record further reveals that V.A.H. failed to assert sufficient material facts in

her expungement petition to support her legal conclusions, in violation of




                                      - 10 -
J-A23034-22


Pennsylvania Rule of Civil Procedure 1019(a).3 See “Petition to Expunge and

For Other Relief,” 6/21/21 at 1-7.

       Accordingly, we reverse the trial court’s October 26, 2021 order to the

extent in ordered that V.A.H.’s involuntary commitment records being

expunged pursuant to Article I, Section I of the Pennsylvania Constitution, and

affirm said order in all other respects.

       Order affirmed, in part, and reversed, in part.    Case remanded for

proceedings consistent with this Opinion. Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




____________________________________________


3 Rule 1019(a) provides that “[t]he material facts on which a cause of action
or defense is based shall be stated in a concise and summary form [in the
pleading].” Pa.R.C.P. 1019(a).


                                          - 11 -